Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of Patent No. 9,179,960.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of 
Claims 12-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-47 of Patent No. 8,057,472.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims of the present application are to be found in claims of the patent. The difference between claims of the present application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of claims present application. It has been held that the generic invention is "anticipated" by the "species". See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the present application are anticipated by claims of the patent, they are not patentably distinct. 
Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent No. 8,419,734.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims of the present application are to be found in claims of the patent. The difference between claims of the present application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of claims present application. It has been held that the generic 
Claims 12-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of Patent No. 9,179,960.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims of the present application are to be found in claims of the patent. The difference between claims of the present application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of claims present application. It has been held that the generic invention is "anticipated" by the "species". See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the present application are anticipated by claims of the patent, they are not patentably distinct. 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting asbeing unpatentable over claims 1-15 of Patent No. 9,271,781.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims of the present application are to be found in claims of the patent. The difference between claims of the present application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of claims present application. It has been held that the generic invention is "anticipated" by the "species". See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the present application are anticipated by claims of the patent, they are not patentably distinct. 

Claims 12-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 10,349,995.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims of the present application are to be found in claims of the patent. The difference between claims of the present application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of claims present application. It has been held that the generic invention is "anticipated" by the "species". See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the present application are anticipated by claims of the patent, they are not patentably distinct. 
Response to Amendment
Applicant’s arguments, see remarks, filed 1/14/2021, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the double patenting is still maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        March 4, 2021